DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/29/2021.
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive.
With regard to applicant’s interview request, the Examiner respectfully notes that interviews are not held in every case or after every office action.  Instead, interviews are held on a case by case basis.  In the instant case, a rejection of the claims is being made in view of the prior art and issues noted below for the reasons noted below.  
With regard to the arguments on page 15 directed towards the previous 112 rejections,
The Examiner respectfully notes that applicant is claiming a fourth linear range over a fourth set of external magnetic fields being greater than each of the first, second, and third set of external magnetic fields.  While applicant essentially points to Figure 6 for support, the Examiner respectfully notes that only a single linear range is shown, and as best understood, this range would not be over plural external magnetic fields.  Applicant does not disclose that this linear range is due to a set of plural magnetic fields, and as such, the Examiner respectfully disagrees.
No specific arguments are presented against the previous 112(b) rejections, and the Examiner respectfully directs applicant’s attention to the rejections below.
With regard to the arguments on pages 16-19 directed towards Fermon et al. (Fermon) (US 2016/0359103),
Applicant argues that Fermon is not understood to disclose a first free layer direction, a first bias direction, and a first reference direction are either parallel or antiparallel to each other.  The Examiner respectfully disagrees.  Such a feature can be seen in Figure 21 where the bias layer formed form the top pinning, pinned, and spacer layer, the reference layer formed form the bottom pinned and spacer layers are all parallel to each other.  This structure is reasonably similar to that disclosed in Figure 20 which was annotated in the previous and instant Office Actions.  Applicant argues that Figure 21 discloses at best a free layer and a bias layer.  Applicant states that this is borne out of the Examiner’s interpretation of Fermon with respect to Figure 20.  However, any comparison between Figure 20 and Figure 21 would show that Figure 21 must include a bias layer, a free layer, and a reference layer.  For example: 
    PNG
    media_image1.png
    627
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    730
    media_image2.png
    Greyscale

As seen above, both sensors have the same essentially structural components, and thus Figure 21 does reasonably disclose a reference layer, a bias layer, and a free layer.  Such a feature was reasonably explained in paragraph six of the previous Office Action.
As for Figure 5, the Examiner notes that Figure 21, when viewed as a cross section like shown along A-A in Figure 5, discloses that the bias and reference magnetic fields are parallel or antiparallel to (502).  When a magnetic field is applied in the direction of (502), the free layer would also reasonably be parallel to direction (502).  In this instance, the prior art would also reasonable disclose the argued claim features.
 As best understood, because all of the biasing/reference layers are parallel or antiparallel to each other, the free layer magnetization would reasonably also be parallel or antiparallel to these directions, because the free layer magnetization is reasonably due to the bias magnetic field and its direction.  Applicant argues that it is not necessarily true that the free layer magnetization must always be the same as the bias direction of the bias layer because the bias layer may not be strong enough to completely align the free layer.  The Examiner respectfully disagrees and notes 
That stated, the Examiner respectfully notes that applicant claims that “the first free layer structure is biased by the first bias magnetic field in a first free layer direction parallel to the first bias direction.”  As such, applicant is not claiming that the free layer’s own magnetization is in the first free layer direction, but is instead claiming that the first free layer direction is the direction that the bias magnetic field is biasing in.  The direction that the bias magnetic field biases the first free layer structure will always be in the direction of the bias magnetic field.  While other factors may contribute to the free layer having a different overall magnetization direction than the direction of the bias magnetic field, this is not currently being recited.  
Furthermore, the Examiner also previously taught in just the biasing part of Figure 21 into Figure 20, and in the combination, all layers would be parallel or anti-parallel to each other, and this combination has not been addressed.    
As such, the Examiner respectfully disagrees with applicant.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 31 and 33,
The phrase “the fourth set of external magnetic fields is greater than each of the first, second and third set of external magnetic fields” on lines 8-9 of claim 31 and the last two lines of page three of the claim 33 to line 2 of the fourth page of claim 33 introduces new matter. The original disclosure, as best understood, does not state or disclose a fourth set of external magnetic fields that are greater than each of  a first, second, and third set of external magnetic fields.  The original disclosure makes no mention of any fourth set of magnetic fields greater than other sets of magnetic fields, and such a feature is not readily apparent from the magnetic field disclosed in Figure 6 in the linear range. As such, the above phrase is not reasonably disclosed by the original disclosure, and thus introduces new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-17, 19, 20, 22, and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 33,
The phrase “the first free layer structure is biased by the first bias magnetic field in a first free layer direction parallel to the first bias direction” on lines 7-8 is indefinite.  At issue is that is unclear what applicant means by stating that the first free layer structure is biased in a first free layer direction.  Applicant already recites a first bias layer structure for generating a first bias magnetic field with a first bias direction on lines 4-5, and as best understood, this first biasing direction would reasonably be the direction that the first free layer structure is biased, and thus the first free layer direction would be the first bias direction.  However, the Examiner also notes that the first free layer is disclosed to have a magnetization direction as seen in Figure 1 and applicant later refers in the claim to a first free layer direction.  As such, it is unclear if applicant is referring, with the above phrase, to the actual magnetization of the free layer structure itself, or if applicant is referring to the direction of the biasing which is the direction of the first bias magnetic field.  This phrase is therefore indefinite.
The phrase “the second free layer structure is biased by the second bias magnetic field in a second free layer direction parallel to the second bias direction” on lines 4-6 of page 2 of claim 1 and lines 15-17 of page 2 of claim 33 is indefinite.  At issue is that is unclear what applicant means by stating that the second free layer structure is biased in a second free layer direction.  Applicant already recites a second bias layer structure for generating a second bias magnetic field with a second bias direction on lines 1-2 of page 2 of claim 1 and lines 12-13 of page 2 of 
As to Claims 2-17, 19, 20, 22, and 24-32,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19, 20, 22, and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fermon et al. (Fermon) (US 2016/0359103).

    PNG
    media_image1.png
    627
    855
    media_image1.png
    Greyscale

As to Claims 1, 30, 31, 32, 33,

    PNG
    media_image3.png
    613
    717
    media_image3.png
    Greyscale

Fermon in a first embodiment discloses a magnetoresistance element comprising: a stack of layers (Figure 20), comprising: a first portion (see above figure), comprising: a first bias layer structure (see above figure) for generating a first bias magnetic field with a first bias direction (Figure 20 / note the indicated directions of the magnetic fields for this structure); and a first free layer structure (see above figure) disposed proximate to the first bias layer structure (Figure 20), (see above figure), wherein the first free layer structure is biased by the first bias magnetic field in a first free layer direction parallel to the first bias direction (Figure 20 / note that this is a property of the system given the proximity of the two structures, and note that the layers are 
Fermon in the first embodiment therefore explains that the above device is very similar to the embodiment of Figure 11 and thus also Figure 21. 
Fermon in the first embodiment does not disclose the first free layer direction, the first bias direction, and the first reference direction are either parallel or antiparallel to one another, wherein the first and second bias magnetic fields are within +/- twenty-five degrees of parallel to the shortest dimension, the second free layer direction, the second bias direction, and the second reference direction are either parallel or antiparallel to one another.
Furthermore, while Fermon was stated to disclose the feature of selecting a shortest dimension and selecting magnitudes of the first and second bias magnetic fields result in any one of: a first resistance-to-external-magnetic-field curve having a first linear range over a first set of external magnetic fields, a second linear range over a second set of external magnetic fields, and a third linear range over a third set of external magnetic fields; a second resistance-to-external-magnetic-field curve having a fourth linear range over a fourth set of external magnetic fields, wherein the fourth set of external magnetic fields is greater than a sum of the first, second and third set of external magnetic fields; and a third resistance-to-external-magnetic-field curve 
Fermon in a second embodiment discloses the free layer direction, the bias direction, and the reference direction are either parallel or antiparallel to one another, wherein the first and second bias magnetic fields are within +/- twenty-five degrees of parallel to the shortest dimension (Figure 21 / note in view of Figure 5 the above Figure 21 must disclose the claim feature).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fermon in the first embodiment to either change the pinned layer orientations for each overall sensor element to that disclosed in Figure 21 or to replace each entire sensor element with that of Figure 21and thus still include the additional SAFs due to the dual sensor elements to therefore include the first free layer direction, the first bias direction, and the first reference direction are either parallel or antiparallel to one another, wherein the first and second bias magnetic fields are within +/- twenty-five degrees of parallel to the shortest dimension, the second free layer direction, the second bias direction, and the second reference direction are either parallel or antiparallel to one another, selecting a shortest dimension and selecting magnitudes of the first and second bias magnetic fields result in any one of: a first resistance-to-external-magnetic-field curve having a first linear range over a first set of external magnetic fields, a second linear range over a second set of external magnetic fields, and a third linear range over a third set of external magnetic fields; a second resistance-to-external-magnetic-field curve having a fourth linear range over a fourth set of external magnetic fields, 
As to Claim 2,
Fermon discloses the first portion comprises a first resistance-to-external-magnetic-field transfer function having a first linear range over external magnetic fields (Figures 13-16) and wherein the second portion comprises a second resistance-to-external- magnetic-field transfer function having a second linear range over external magnetic fields (Figures 13-16), the first and second linear ranges having an overlap in a direction of external magnetic fields less than eighty-five percent of the first linear range and less than eighty-five percent of the second linear range (Paragraph [00260] / note opposing directions), and wherein the magnetoresistance element further comprises: a third resistance-to-external-magnetic-field transfer function different than the first and second resistance-to-external-magnetic-field transfer functions (Figure 20).
Applicant discloses three transfer functions as shown, for example, in Figure 10.  The first transfer function is for the first portion (102), the second transfer function is for the second 
Applicant explains on lines 11-16 of page 14 that the width of yoke and magnitude of the bias fields are tailored to achieve the types of transfer functions disclosed by applicant.  Like applicant Fermon also discloses a similar yoke and that it is known to use different widths and other dimensions for the yoke (Paragraph [0172]-[0175] and note this in contrast to applicant’s lines 7-15 of page 12).
That stated, Fermon does not explicitly disclose the first and second linear ranges having an overlap in a direction of external magnetic fields less than eighty-five percent of the first linear range and less than eighty-five percent of the second linear range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fermon to optimize the dimensions of the yoke to therefore disclose the first and second linear ranges having an overlap in a direction of external magnetic fields less than eighty-five percent of the first linear range and less than eighty-five percent of the second linear range given the above disclosure and teaching of Fermon in order to advantageously provide a transfer function that allows for a sufficient level of linearity to detect the full range of 
As to Claim 3,
Fermon discloses a combination of the shortest dimension and magnitudes of the first and second bias magnetic fields is selected to result in the overlap (Figures 5, 13-16, and 20 / note that the prior art discloses a substantially similar setup as applicant, and discloses two sensors with transfer functions but where the sensors have opposite sensing directions just like applicant.  As such, what is disclosed in Fermon must have been selected to result in the kind of overlap recited in claim 2).
As to Claim 4,
Fermon discloses the second portion is disposed under the first portion in a direction perpendicular to a major surface of the substrate (Figure 20).
As to Claim 5,
Fermon discloses the shortest dimension and magnitudes of the first and second bias magnetic fields are selected to result in the third resistance-to-external-magnetic-field transfer function having first, second, and third linear regions, the first linear region associated with a first range of external magnetic fields, the second linear region associated with a second range of external magnetic fields, and the third linear region associated with a third range of external 
(Note: Fermon discloses a substantially similar device as the instant application, and as such Fermon must disclose this claim feature.  Fermon furthermore can be said to have the third transfer function as the combination of the first and second transfer functions, and such a function, similar to what is disclosed in Figure 13 of Fermon, can be divided into first, second, and third linear ranges in the claimed manner.)
As to Claim 6,
Fermon discloses the second linear region has a slope greater than one hundred fifty percent of slopes of the first and third linear regions (Figures 4, 13-16, and 20).
Fermon discloses a substantially similar structure with two distinct portions (2002),(2004) that will have different transfer functions as the free layers are in opposing directions. Fermon also discloses the same yoke as applicant having the same dimensional ranges as applicant (Paragraph [0172]-[0175] and note this in contrast to applicant’s lines 7-15 of page 12).  Fermon can also said to have a third transfer function which would describe the entire device shown in Figure 20 in the same manner as applicant, and such a transfer function must be different than the first and second portion transfer functions.  As such, Fermon discloses the claim.
Applicant explains on lines 11-16 of page 14 that the width of yoke and magnitude of the bias fields are tailored to achieve the types of transfer functions disclosed by applicant.  Like applicant Fermon also discloses a similar yoke and that it is known to use different widths and other dimensions for the yoke (Paragraph [0172]-[0175] and note this in contrast to applicant’s lines 7-15 of page 12).
That stated, Fermon does not explicitly disclose the second linear region has a slope greater than one hundred fifty percent of slopes of the first and third linear regions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fermon to optimize the dimensions of the yoke to therefore disclose the second linear region has a slope greater than one hundred fifty percent of slopes of the first and third linear regions given the above disclosure and teaching of Fermon in order to advantageously provide a transfer function that allows for a sufficient level of linearity to detect the full range of any particular generated magnetic field in a specific detection setup, and to ensure that the yoke has a shape that allows for a sufficient about of sensitivity for the magnetoresistance device in the desired magnetic sensor setup (Paragraph [0176]), and to advantageously provide two sensors that can be used to compare magnetic sensing ranges to ensure they are properly detecting the desired magnetic field, while also provided an expanded range of detection that is outside the detection ability of a single magnetic sensor.
As to Claim 7,
Fermon discloses the shape comprises: a main portion having a length that is equal to the longest dimension of the magnetoresistance element; a first arm having a length shorter than the length of the main portion and extending parallel to the main portion along an axis; a second arm having a length shorter than the length of the main portion and extending parallel to the main portion along the axis toward the first arm; a third arm connected to a first end of the main portion and the first arm; and a fourth arm connected to the second arm and a second end of the main portion opposite the first end, the fourth arm being parallel to the third arm (Figure 5 / note that Fermon discloses the same shape as applicant as compared to applicant’s Figure 2 and thus discloses the above claim features).
As to Claim 8,
Fermon discloses the second portion is disposed under the first portion in a direction perpendicular to a major surface of the substrate (Figure 20).
As to Claim 9,
Fermon discloses the shortest dimension and magnitudes of the first and second bias magnetic fields are selected to result in the third resistance-to-external-magnetic-field transfer function having a linear region greater than one hundred fifty percent of the first linear range of the first resistance-to-external-magnetic-field transfer function and also greater than one hundred fifty percent of the second linear range of the second resistance-to-external-magnetic-field transfer function  (Figures 4, 13-16, and 20).
Fermon discloses a substantially similar structure with two distinct portions (2002),(2004) that will have different transfer functions as the free layers are in opposing directions. Fermon also discloses the same yoke as applicant having the same dimensional ranges as applicant (Paragraph [0172]-[0175] and note this in contrast to applicant’s lines 7-15 of page 12).  Fermon can also said to have a third transfer function which would describe the entire device shown in Figure 20 in the same manner as applicant, and such a transfer function must include the above features.  As such, Fermon discloses the claim.
Applicant explains on lines 11-16 of page 14 that the width of yoke and magnitude of the bias fields are tailored to achieve the types of transfer functions disclosed by applicant.  Like applicant Fermon also discloses a similar yoke and that it is known to use different widths and other dimensions for the yoke (Paragraph [0172]-[0175] and note this in contrast to applicant’s lines 7-15 of page 12).
That stated, Fermon does not explicitly disclose the third resistance-to-external-magnetic-field transfer function having a linear region greater than one hundred fifty percent of the first linear range of the first resistance-to-external-magnetic-field transfer function and also greater than one hundred fifty percent of the second linear range of the second resistance-to-external-magnetic-field transfer function .
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fermon to optimize the dimensions of the yoke to therefore the third resistance-to-external-magnetic-field transfer function having a linear region greater than one hundred fifty percent of the first linear range of the first resistance-to-external-magnetic-field transfer function and also greater than one hundred fifty percent of the second linear range of the second resistance-to-external-magnetic-field transfer function given the above disclosure and teaching of Fermon in order to advantageously provide a transfer function that allows for a sufficient level of linearity to detect the full range of any particular generated magnetic field in a specific detection setup, and to ensure that the yoke has a shape that allows for a sufficient about of sensitivity for the magnetoresistance device in the desired magnetic sensor setup (Paragraph [0176]), and to advantageously provide two sensors that can be used to compare magnetic sensing ranges to ensure they are properly detecting the desired magnetic field, while also provided an expanded range of detection that is outside the detection ability of a single magnetic sensor.
As to Claim 10,
Fermon discloses the third resistance-to-external- magnetic-field transfer function has only one linear region. (Figures 5, 13-16, and 20 / note that the entire linear portion of the third transfer function can be considered a single linear region).
As to Claim 11,
Fermon discloses the shape comprises: a main portion having a length that is equal to the longest dimension of the magnetoresistance element; a first arm having a length shorter than the length of the main portion and extending parallel to the main portion along an axis; a second arm having a length shorter than the length of the main portion and extending parallel to the main portion along the axis toward the first arm; a third arm connected to a first end of the main portion and the first arm; and a fourth arm connected to the second arm and a second end of the main portion opposite the first end, the fourth arm being parallel to the third arm (Figure 5 / note that Fermon discloses the same shape as applicant as compared to applicant’s Figure 2 and thus discloses the above claim features).
As to Claim 12,
Fermon discloses the second portion is disposed under the first portion in a direction perpendicular to a major surface of the substrate (Figure 20).
As to Claim 13,
Fermon discloses the shortest dimension and magnitudes of the first and second bias magnetic fields are selected to result in the third resistance-to-external-magnetic-field transfer function having first and second linear regions, the first linear region associated with a first range of external magnetic fields and the second linear region associated with a second range of external magnetic fields, the first and second linear ranges being different and non-overlapping linear ranges (Figures 5, 13-16, and 20 / note that Fermon can be said to have a third transfer function which is the combination of the first and second transfer function in the same manner that applicant discloses such a feature, especially given the similarities between Fermon and the 
As to Claim 14,
Fermon discloses the first and second linear regions have equal slopes (Figures 5, 13-16, and 20 / note that given that the third transfer function is just the combination of the first and second transfer functions as represented in Figures 13-16, two linear regions can be selected that will have equal slopes in the same way to linear regions in Figure 13 can be selected to have equal slopes)
As to Claim 15,
Fermon discloses wherein the shape comprises: a main portion having a length that is equal to the longest dimension of the magnetoresistance element; a first arm having a length shorter than the length of the main portion and extending parallel to the main portion along an axis; a second arm having a length shorter than the length of the main portion and extending parallel to the main portion along the axis toward the first arm; a third arm connected to a first end of the main portion and the first arm; and a fourth arm connected to the second arm and a second end of the main portion opposite the first end, the fourth arm being parallel to the third arm (Figure 5 / note that Fermon discloses the same shape as applicant as compared to applicant’s Figure 2 and thus discloses the above claim features).
As to Claim 16,
Fermon discloses the second portion is disposed under the first portion in a direction perpendicular to a major surface of the substrate (Figure 20).
As to Claim 17,
Fermon discloses the second portion is disposed under the first portion in a direction perpendicular to a major surface of the substrate (Figure 20).
As to Claim 19,
Fermon discloses the first reference layer is in direct contact with the second reference layer (see above figure / note the Examiner is interpreting that the two references layers shape layer 2006), (Paragraph [0256]).
As to Claim 20,
Fermon discloses the first reference layer is in direct contact with the first conductive layer and the second reference layer is in direct contact with the second conductive layer (see above figure).
As to Claim 22,
Fermon discloses the second conductive layer is in direct contact with the second reference layer structure and the second free layer structure (see above figure).
As to Claim 24,
Fermon discloses the first biasing layer comprises a first antiferromagnetic layer (top PtMn), wherein the first and second reference layers comprise a second antiferromagnetic layer (2006), wherein the second biasing layer comprises a third antiferromagnetic layer (bottom PtMn), wherein the second antiferromagnetic layer is thicker than the first antiferromagnetic layer and the second antiferromagnetic layer is thicker than the third antiferromagnetic layer (see above figure), (Figure 20 / note the dimensions listed in the figure).
As to Claim 25,
Fermon discloses the first reference layer and the second reference layer each have exactly two ferromagnetic layers (see above figure), (Figure 20).
As to Claim 26,
Fermon discloses the first conductive layer is a single layer of a first metal (see above figure), (Figure 20 / note Copper).
As to Claim 27,
Fermon discloses the second conductive layer is a single layer of a second metal (see above figure), (Figure 20 / note Copper).
As to Claim 28,
Fermon discloses wherein the first metal is copper (see above figure), (Figure 20 / note Copper).
As to Claim 29,
Fermon discloses the second metal is copper (see above figure), (Figure 20 / note Copper).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858